Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1 and 9-14 are all the claims.
2.	Claims 1, 10, 12 and 14 are amended and Claims 7-8 and 15-18 are canceled in the Response of 10/7/2021.
3.	Claims 1 and 9-14 are all the claims under examination.

Withdrawal of Objections 
Specification
4.	The objection to the disclosure because of informalities is withdrawn.
	Applicants have made a bona fide effort to rectify the deficiency, to include the mark for the term “Tween.”
	
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
5.	The rejection of Claims 1 and 9-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	a) Applicants have amended the claims to delete the implied negative proviso for the recombinant Fab construct comprising any CH1 domain so long as it is not a rodent 
See the abstract of disclosure for the inventive function for the genus of recombinant Fabs.

b) Applicants have amended all of the instant claimed hinge regions to replace comprising language with “consisting of” language. The invention is a single Fab, NOT a (Fab)2. Accordingly, the rodent hinge should not comprise additional cysteine (c) residues other than the C-terminal (c), and which other (c) are excluded by the language of Claim 1.  Additional cysteines in the hinge are avoided to prevent disulfide bond formation between the heavy chains of two Fab molecules which would result in (Fab)2 formation.

c) Applicants amendment to Claim 1 to define the species of CH1 domain as wildtype human IgG1 or an allotype of a wildtype human IgG1 CH1 domain is supported by the specification in Example 1.

Double Patenting
6.	The provisional rejection of Claims 1 and 9-14 on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of copending Application No. 17/055,528 (reference application) is withdrawn under MPEP 804(I)(B)(1). 
	
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Tyrrell on 10/18/2021.
The application has been amended as follows: 
Claim 9 (Currently amended) The Fab of claim 1, wherein the CH1 domain comprises at least the amino acid sequence of any one of DKKV (SEQ ID NO: 86), DKRV (SEQ ID NO: 87), EKKV (SEQ ID NO: 88), DKKI (SEQ ID NO: 89), DKGV (SEQ ID NO: 90) or DKEV (SEQ ID NO: 91) from position 212 to 215 according to 


REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
a) Claim 9 is amended to clarify the meaning of the parenthetical subject matter.
b) The Fab molecules comprise a modified heavy chain constant region that  prevents the recognition of the Fab molecules by anti-Fab antibodies present in a host's serum by swapping a rodent hinge consisting of one of SEQ ID NOS: 26, 32, 34 or 93 for a wildtype human IgG1 hinge, wherein the CH1 domain is that of a wildtype human IgG1 or any allotype of a wildtype human IgG1 CH1 domain. 


Conclusion
9.	Claims 1 and 9-14 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643